DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

Response to Amendment
The Office Action is in response to Applicant’s Amendment/Argument filed 04/08/2021. Claim 1 has been amended. Claims 5-12 have been cancelled. Claims 13-19 have been added. Claims 1-4 and 13-19 are pending.


Response to Arguments
Applicant’s arguments, see pg. 5-8, filed 04/08/2021, with respect to  claims 1-5 under 35 U.S.C. 103 as being unpatentable over Quarry et al. (US 2006/0193442), and further in view of Steward, JR et al.  (US 2011/0164733), have been fully considered and are persuasive. The rejection of these claims are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kofi Aninakwa No. 78,558 on 04/20/2021.

The application has been amended as follows: 

13, wherein the sensor is a phosphor plate.

15.    (New)    The dental X-ray sensor sheath according to Claim 13, wherein an angle of the V notch is between 45° and 75°.

16.    (New)    The dental X-ray sensor sheath according to Claim 13, wherein an angle of the V notch is 60°.

17.    (New)    The dental X-ray sensor sheath according to Claim 13, wherein the first and second sides are constructed to bulge out such that the envelope is gripped when tearing without pulling on the sensor.

18.    (New)    The dental X-ray sensor sheath according to Claim 13, wherein the protective cover comprises a front side film and a back side film and wherein an adhesive is applied to a portion of the clear side film to enable closing of the sheath.

19.    (New)    The    dental X-ray sensor sheath according to Claim 18, wherein the front side film is transparent.

Allowable Subject Matter
Claims 1-4 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record does not specifically disclose or reasonably suggest, a dental X-ray imaging media holder for holding a sensor for X-ray acquisitions comprising a bite block, said bite block having a proximal end, a distal end and a plurality of slots configured to receive an aiming arm for connection to an aiming ring, disposed therein; and one or more clearance structures each having a slot of the plurality of slots, wherein the one or more clearance structures are coupled to the backing plate and are configured to provide clearance for movement of a file during dental treatment.
With regards to claim 13, the prior art of record does not specifically disclose or reasonably suggest, A dental X-ray sensor sheath comprising a strap that is structurally attached, to the protective cover at the first and second edges; and a plurality of “V” shaped notches constructed to be tom along a longitudinal direction to expose the sensor; wherein, the strap is configured to pull on the protective cover, when said strap is under a pulling force, to tighten said protective cover around the sensor.

 The closest art of record teaches the following;
With regards to claim 1, Quarry discloses a dental X-ray imaging media holder for holding a sensor for X-ray acquisitions ([0003]; Fig. 1A) comprising:
a bite block (Fig. 6; 22), said bite block having a proximal end, a distal end and slots disposed therein [0034]; and
([0027]; clamp body 24) extending from the proximal end of the bite block constructed to have one or more spring arms ([0010][0027]; resilient arms 30,130. One with ordinary skill within the art would recognize the resilient arms as having a spring characteristic in providing an elastic compression force that holds the arms against the sensor.);
wherein the spring arms 30 are separated by a clearance that extends along a fraction or whole of the length of the backing plate ([0030]; opening or slot 40);
wherein the spring arms are constructed to be compressed inwardly to generate an outward force for holding different sizes of sensors [0009] [0010] [0039].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884